DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only (currently claim 8 depends from both claim 4 & 5).  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (10,760,819) in view of Traylor (6,063,275).  Yuan discloses a hot water system (200) supplying instant hot water (SEE column 2, lines 9-15), and includes an electrical water heater (12) with bypass switch controller (14) (SEE column 8, lines 46-60) and pressure relief valve (18) and a valve (36) on the drain pipe and a water hose (25) connecting between the pressure relief valve and the valve (36) on the drain pipe. Yuan does not specifically describe the valve (36) as being a drain saddle valve. Traylor teaches that it is commonly known in the art to include a drain saddle valve (17) and clamp (168) (SEE Figure 1) on a drain line for the purpose of preventing backflow and potential leakage. It would have been obvious before the effective filing date of the applicants invention to a person having ordinary skill in the art to which the subject matter pertains to have modified the hot water system of Yuan by incorporating the commonly known drain saddle valve and clamp configuration of Traylor in the drain line of Yuan substituting for the valve (36) and arrived at the applicants claimed invention for the purpose of preventing leakages and backflow which may occur in the drain line as a safety feature. In re claims 2 and 3, Yuan as modified by Traylor would meet the limitation of the applicants claimed invention since both references teach an environment of use being a bathroom which is commonly known to have sinks and shower areas (this is also illustrated in the drawings of both references). In re claim 4, Yuan as modified by Traylor would meet the limitation of the applicants claimed invention since Yuan discloses (in column 1, lines 56-62) the intent of the electrical water heater is to be portable (and thus interchangeable). In re claim 5, Yuan as modified by Traylor would meet the limitation of .

Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive. The applicant directs the examiners attention to the differences between the claims of the invention and that of the prior art reference of Yuan.  In particular the applicant notes that Yuan has more structure than what is supported by the applicants invention, notably that the invention does not include a sensor configured to sense a temperature of the water in the water tank and no temperature regulator and thus will not automatically adjust temperature as the prior art reference of Yuan would and that the present invention is a much more easy mechanism which will always provide hot water once the faucet is running as long as the bypass switch is not turned on.  When analyzing the metes and bounds of the claims language as set forth it is clear to the examiner that in order to satisfy the anticipation of the prior art as applied to the claim language of the invention, what is required in claim 1 is the structure of an electrical water heater with bypass switch and pressure relief valve which are elements taught by Yuan; additionally Yuan discloses a water hose, which is interpreted as element (25) which as shown in Figure 2A, connects the pressure relief valve and a valve (36) which In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a secondary reference of Traylor has been introduced for its teaching in the art of a similarly structured drain saddle valve and clamp on a drain line and functions in the same way as the applicants invention.  The examiner maintains the position that a modification to the valve (36) of Yuan to be a drain saddle valve/clamp as described in Traylor would have been obvious to a person having ordinary skill in the art to arrive at the applicants claimed invention. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        April 19, 2021